Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butland et al. (U.S. Patent No. 5,440,318).
Butland, in figures 6, 21 and 23, discloses:
Claim 1: A mechanical tilt mounting system for a base station antenna, comprising: an antenna (5, fig. 6); a fixed pivot (41, fig. 6) configured to connect the antenna to a support structure (40, fig. 6) at a first location on the support structure, the antenna being rotatable about the fixed pivot to change the angle of inclination of the antenna; an adjustable control arm (figs. 21 and 23) comprising a turnbuckle assembly (209, fig. 21) having a first end (205, fig. 21) connected to the antenna and a second end (204, fig. 21) configured to connect to the support structure at a second location on the support structure that is spaced apart from the first location, wherein adjustment of the turnbuckle assembly rotates the antenna about the fixed pivot (fig. 23).
Claim 4: wherein the turnbuckle assembly comprises a first threaded member (206) defining the first end and a second threaded member (207) defining the second end, wherein one of the first threaded member and the second threaded member is a left-hand thread and the other one of the first threaded member and the second threaded member is a right-hand thread.
Claim 5: wherein the first threaded member and the second threaded member threadably engage a frame (208) such that rotation of the frame causes both of the first threaded member and the second threaded member to be simultaneously extended from or retracted into the frame.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asrokin et al. (U.S. Publication No. 2014/0103184).
Asrokin, in figures 1-3, discloses:
Claim 11: A mechanical tilt mounting system (fig. 1) for a base station antenna, comprising: an antenna (301); a fixed pivot (204) configured to connect the antenna to a support structure (200), the antenna being rotatable about the fixed pivot to change the angle of inclination of the antenna;-25-Attorney Docket No. 9833.4332 an adjustable mount (100) comprising an adjustable arm having an effective length, the adjustable arm comprising a first member (102) defining a first pivot pivotably connected to the antenna and a second member (101) defining a second pivot pivotably connected to a support structure, the first member being pivotably and translationally connected to the second member (fig. 5); and a linear drive (108) for moving the first member relative to the second member to change the effective length.  
Claim 12: wherein the first member is pivotably connected to the antenna at a first axis (107) of rotation and the second member is pivotably connected to a support structure at a second axis (104) of rotation, the effective length being a distance between the first axis of rotation and the second axis of rotation wherein movement of the first member relative to the second member changes the distance (fig. 5). 

Allowable Subject Matter
Claims 2, 3, 6-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 19 and 20 are allowed.

Response to Arguments
Applicant's arguments filed January 24, 2022 have been fully considered but they are not persuasive.
On pages 11 and 12 of the Remarks, Applicant submits “[t]he Examiner equates the second link 102 of Asrokin with the first member recited in Claim 1, and equates the first link 101 of Asrokin with the second member recited in Claim 1. (Action, page 4.) The first link 101 and the second link 102 are pivotally connected together by a hinge 103. (Asrokin, para 0023.) However, the first link 101 and the second link 102 are not translationally connected to each other. The only connection between the first link 101 and the second link 102 is a pivot connection. A threaded portion 108 of a shaft is connected to a slot 112 in the second link 102 which allows for translational movement between the second link 102 and the threaded portion 108. However, this does not cause translational movement between the second link 102 and the first link 101. Because the first and second links 101, 102 are only connected via a pivot connection, Asrokin fails to teach or suggest an "adjustable arm comprising a first member defining a first pivot pivotably connected to the antenna and a second member defining a second pivot pivotably connected to the support structure, the first member being pivotably and translationally connected to the second member, as recited in Claim 11.” The Examiner respectfully disagrees with Applicant. 
In response, figure 5 of Asrokin shows second link 102 in two separate positions, the second position (illustrated by a dashed line) is considered horizontally translated since no part of the second link 102 in the second position overlays with any part of the second link 102 in the first position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845